     Case 1:20-cv-00395-NONE-BAM Document 10 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID SABINO QUAIR, III,                           Case No. 1:20-cv-00395-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DENIAL OF PLAINTIFF’S MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
14    SANTURO, et al.,
                                                         (Doc. Nos. 7, 9)
15                       Defendants.
                                                         TWENTY-ONE (21) DAY DEADLINE
16

17          Plaintiff David Sabino Quair, III is a state prisoner proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On April 8, 2020, the assigned magistrate judge issued findings and recommendations that

20   plaintiff’s application to proceed in forma pauperis be denied and that plaintiff be required to pay

21   the $400.00 filing fee in full to proceed with this action because: (1) he is subject to the three

22   strikes bar pursuant to 28 U.S.C. § 1915(g); and (2) the allegations of plaintiff’s complaint do not

23   satisfy the “imminent danger of serious physical injury” exception to § 1915(g). (Doc. No. 9.)

24   Those findings and recommendations were served on Plaintiff and contained notice that any

25   objections thereto were to be filed within fourteen (14) days after service. (Id. at 3.) No

26   objections have been filed, and the deadline to do so has expired.

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                         1
     Case 1:20-cv-00395-NONE-BAM Document 10 Filed 05/11/20 Page 2 of 2

 1   magistrate judge’s findings and recommendations are supported by the record and proper

 2   analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.     The findings and recommendations, (Doc. No. 9), issued on April 8, 2020, are

 5                 adopted in full;

 6          2.     In accordance with 28 U.S.C. § 1915(g), plaintiff’s application to proceed in forma

 7                 pauperis (Doc. No. 7) is denied; and

 8          3.     Within twenty-one (21) days following the date of service of this order, plaintiff

 9                 shall pay the $400.00 filing fee in full to proceed with this action. If plaintiff fails

10                 to pay the filing fee within the specified time, this action will be dismissed without

11                 further notice.

12
     IT IS SO ORDERED.
13

14      Dated:    May 10, 2020
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
